IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON            FILED
                         JANUARY 1999 SESSION         January 29, 1999

                                                     Cecil Crowson, Jr.
                                                     Appe llate Court C lerk
STATE OF TENNESSEE,                )
                                   )    NO. 02C01-9810-CC-00301
      Appellee                     )
                                   )    HENRY COUNTY
VS.                                )
                                   )    HON. JULIAN P. GUINN,
TONY BERNARD WILLIAMS,             )    JUDGE
                                   )
      Defendant                    )
                                   )
IN RE: ALLEGHENY MUTUAL            )
       CASUALTY CO.                )    (Bond Forfeiture)
                                   )
      Appellant                    )


FOR THE APPELLANT:                      FOR THE APPELLEE:

VICTORIA L. DIBONAVENTURA               PAUL G. SUMMERS
104 W. Washington Street, Ste. A        Attorney General and Reporter
P. O. Box 1231
Paris, TN 38242                         ELIZABETH T. RYAN
                                        Assistant Attorney General
                                        Cordell Hull Building, 2nd Floor
                                        425 Fifth Avenue North
                                        Nashville, TN 37243-0493

                                        ROBERT "GUS" RADFORD
                                        District Attorney General

                                        STEVEN L. GARRETT
                                        Assistant District Attorney General
                                        P. O. Box 94
                                        Paris, TN 38242




OPINION FILED:



REVERSED



JOE G. RILEY,
JUDGE
                                   OPINION


       This is an appeal by Allegheny Mutual Casualty Company as a result of a

bond forfeiture ordered by the Circuit Court of Henry County. The state concedes

the trial court erred in ordering the forfeiture. We agree and reverse the judgment

of the trial court.



                            PROCEDURAL HISTORY



       Defendant, Tony Bernard Williams, made a $5,000 bond with Allegheny

Mutual Casualty Company on charges of selling cocaine. Subsequently, the

defendant entered a guilty plea to selling cocaine and received a sentence of three

years with six months to be served in the county jail and the balance on supervised

probation.

       Probation violation warrants were subsequently issued with bonds set;

however, defendant did not make bond on these warrants. The trial court revoked

probation and ordered the defendant to serve the remainder of the sentence. The

trial court also ordered that judgment be taken on the original appearance bond for

the cost of transporting the defendant from Illinois on the probation violation

warrants. The amount of the claim was $324.93.

       Allegheny Mutual Casualty Company filed a motion to set aside the bond

forfeiture. The trial court denied the motion, and this appeal followed.



                                    ANALYSIS



       This Court has previously determined that when Tenn. Code Ann. § 40-11-

130 and 138 are read together, a surety’s obligation on the original appearance

bond does not continue after sentencing while the defendant is serving an

alternative sentence. State v. Sharon Melton, C.C.A. No. 01C01-9612-CC-00497,

Franklin County (Tenn. Crim. App. filed March 12, 1998, at Nashville). Pursuant to



                                         3
the express language of Tenn. Code Ann. §40-11-138(b), the surety is relieved of

its liability on the original bond upon the trial court’s acceptance of the defendant’s

guilty plea and the announcement of the sentence. Id. We continue to adhere to

this statutory interpretation.

       The judgment of the trial court is reversed.



                                                  ___________________________
                                                  JOE G. RILEY, JUDGE



CONCUR:



________________________________
DAVID G. HAYES, JUDGE



_______________________________
JOHN EVERETT WILLIAMS, JUDGE




                                          4